Case 1:21-cv-00800-RMB-AMD Document 5 Filed 03/08/21 Page 1 of 1 PageID: 96




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 AFFINITY HEALTHCARE GROUP
 VOORHEES, LLC, and DR. KENNETH
 BROWN,                                       Civil Action No.: 1:21-CV-00800-RMB-
                                              AMD


                            Plaintiff,


       v.


 TOWNSHIP OF VOORHEES, VOORHEES
 TOWNSHIP ZONING BOARD,
 TOWNSHIP ZONING OFFICER JACLYN
 BRADLEY, and VOORHEES TOWNSHIP
 PLANNING BOARD

                            Defendants.

                            ENTRY OF APPEARANCE

      Please be advised that the undersigned, John C. Grady, Esquire hereby enters his

appearance on behalf of the Defendants Township of Voorhees, Voorhees Township

Zoning Board, Township Zoning Officer Jaclyn Bradley, and Voorhees Planning Board

in the above captioned matter.

                                          CRAIG, ANNIN & BAXTER, LLP


                                          s/John C. Grady
                                          John C. Grady, Esquire (JCG/2743)
                                          58 Euclid Street
                                          Woodbury, NJ 08096
                                          (856) 795-2220
                                          jgrady@kwclawyers.com
Dated: March 8, 2021
